Boyce, J.,
delivering the opinion of the court:
The plaintiff sold the automobile in question to one Duff of the City of Boston, State of Massachusetts, in September, 1913, reserving title in the machine until the price therefor, secured by two notes, should be paid. One of the notes for nineteen hundred dollars has not been paid. The sale and delivery so made were completed in the State of Massachusetts. Some time later in the fall, the conditional vendee sold and delivered the machine in Boston to one Lehne, a bona fide purchaser with notice, who removed the machine to the State of Pennsylvania where he resided.
By the law of Massachusetts the plaintiff’s reservation of title was valid between the original parties, and against Lehne.
Subsequently, in February following, Lehne sold and delivered the machine in Pennsylvania to the defendant Webster, a bona fide purchaser without notice. In Pennsylvania conditional sales are recognized and enforced as between the original parties and subsequent purchasers with notice, but are invalid as against bona fide creditors and purchasers without notice.
[1] The law of conditional sales in Delaware is in effect the same as in Massachusetts.
[2] A conditional vendee cannot as a general rule deprive the vendor of his property in goods sold by an unauthorized removal thereof.
[3, 4] Lehne himself took the machine into Pennsylvania with a defective title under the law of Massachusetts. When, however, he sold it in Pennsylvania to Webster, the defendant, a bona fide purchaser without notice, title in the property under *544the law of Pennsylvania vested in Webster. When he brought the machine into this state where he resides, he came with a good title under the law of Pennsylvania.
The plaintiff having replevied the machine under process issued out of this court, the question is whether the title in the property with the right of possession is in the plaintiff, or in the defendant. Is the law of Massachusetts or of-Pennsylvania to govern the title of the defendant? The principles of law applicable to the question are first that a contract is to be interpreted and^ enforced according to the lex loci contractus, and second that the ¡status of personal property is governed by the lex loci rel. When the automobile was taken from Massachusetts to Pennsylvania it was subject to the rights of the conditional vendor under the law of the place where the contract of conditional sale was made. But the property having been removed to Pennsylvania, the lex loci rel became applicable, and upon the sale of the automobile to Webster, a bona fide purchaser without notice, the rights of the conditional vendor were divested and lost; and under what seems to be a safe rule that the law of the place where the subsequent dealings occur will govern, Webster took an unconditional title in the property in Pennsylvania. With such a title, therefore, Webster brought his property into this state, subject to the law of Pennsylvania, governing conditional sales, and not that of Massachusetts. Minor on Conflict of Laws, § 130, and cases cited.
The fact that the courts of this state recognize the rights of conditional vendors, even as against bona fide purchasers without notice, is, it seems to the court, unimportant in the determination of this case.
It is the opinion of the court that Webster took a good title to the automobile in question purchased by him in the State of Pennsylvania, and that the law of the latter state governs, notwithstanding the fact that if the sale had been made in Massachusetts, or in this state, it would have been subject to the rights of the plaintiff under the terms of the contract of conditional sale. The evidence and admissions in the case make it unneces*545sary to consider the plaintiff’s contention that John W. Duff had no authority to sell the automobile.
Therefore, upon the decision now rendered by the court, it is ordered that judgment be entered in favor of the defendant, with six cents costs, besides the cost of this suit expended.